Luke, J.
Edwards recovered a judgment against the Western & Atlantic Railroad for alleged personal injuries caused by the negligence of the defendant. The railroad insists solely that the evidence did^not authorize the verdict. The record is voluminous, and we have carefully examined all of the evidence and looked upon it from different angles, as insisted upon by counsel for plaintiff in error, and from this examination we can not say that there is no evidence to support the verdict. There being some evidence to support the verdict, and the verdict having the approval of the trial judge, it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodivorth, J., concur.